HILLMAN, Senior District Judge,
dissenting.
I concur in the majority’s holding on the statute of limitations issue involving plaintiff Sparks in Case No. 90-6319. However, I respectfully dissent from the majority’s resolution of the jurisdictional issue as to the group of plaintiffs who filed their notice of appeal in Case No. 90-6233 during the pendency of Vanderbilt’s Rule 59(e) motion.
After Advey I was dismissed for lack of subject matter jurisdiction, plaintiffs brought two related actions in the district court. The first of these, Advey II, named seventeen defendants. It was assigned Case No. 3-88-0799 at the district court level. Advey II did not name Vanderbilt as a defendant. The second action, brought by the same group of plaintiffs, named a single defendant, Vanderbilt. This action was assigned Case No. 3-89-0075 at the district court level. The two cases were consolidated by the district judge. After the district judge issued an order dismissing the claims, Vanderbilt, the sole defendant in Case No. 3-89-0075 but not a defendant in 3-88-0799, filed a motion under Rule 59(e) requesting the court to amend the judgment. During the pendency of this motion plaintiffs filed a single notice of appeal bearing the case number of each of the consolidated cases. The district judge subsequently issued an order amending the judgment. Plaintiffs did not file another notice of appeal.
The appeal docketed in this court as Case No. 90-6233 involves the validity of the notice of appeal filed in the two cases consolidated by the district judge. Defendants assert that, because the joint notice of appeal bearing both case numbers was filed during the pendency of Vanderbilt’s Rule 59(e) motion, the notice of appeal was a nullity. Plaintiffs, on the other hand, claim that while their notice of appeal was a nullity as to their suit against Vanderbilt, the notice of appeal was valid as to their suit against the seventeen defendants of Advey II. They contend that Vanderbilt’s Rule 59 motion to amend the judgment could have no effect on the consolidated but separate suit against the other seventeen defendants. Hence, according to plaintiffs, their appeal was proper and this court has jurisdiction.
*1183The majority concludes that this court does not have jurisdiction to hear the.appeal in Case No. 90-6233. They assert that Federal Rule of Appellate Procedure 4(a)(4) mandates that result. Rule 4(a)(4) provides:
If a timely motion under the Federal Rules of Civil Procedure is filed in the district court by any party ... under Rule 59 to alter or amend the judgment ... the time for appeal for all parties shall run from the entry of the order denying a new trial or granting or denying any other such motion. A notice of appeal filed before the disposition of any of the above motions shall have no ef-feet. A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion as provided above.
I agree that the Supreme Court has strictly construed Rule 4(a)(4), holding that an appeal filed during the pendency of a Rule 59 motion is a “nullity.” See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61, 103 S.Ct. 400, 403, 74 L.Ed.2d 225 (1982). Thus, “it is as if no notice of appeal were filed at all. And if no notice of appeal is filed at all, the Court of Appeals lacks jurisdiction to act.” Id. This conclusion, however, is not dispositive of the issue before this court where the two cases are not joined as one but merely consolidated.
Proper resolution of the question before the court requires an analysis of the effect of consolidation of the two cases at the trial level. Another panel of this court has recently reiterated the long-standing rule that consolidation of two cases by the district court does not merge the two cases into one. See Stacey v. Charles J. Rogers, Inc., 756 F.2d 440, 442 (6th Cir.1985). Stacey involved three lawsuits filed by three separate groups of plaintiffs, the Rogers group, the Stacey group, and the Gleeson group. Each suit named the same group of defendants. The cases were consolidated for trial. After the jury found for defendants, the Rogers group filed a timely Rule 59 motion for a new trial. The Stacey and Gleeson groups, however, filed untimely motions for new trial. The district court nevertheless considered all the motions on their merits and denied them. The Stacey and Gleeson groups then filed notices of appeal within thirty days of the order denying the motions for a new trial, but more than thirty days after the jury verdict. This court held that it did not have jurisdiction over the appeals by the Stacey and Gleeson groups because the notices of appeal were not filed within thirty days of the jury verdict. Although the three cases had been consolidated by the. District Judge, nevertheless this court held that the timely motion for a new trial filed by the Rogers group could not toll the time for filing of notices of appeal by the Stacey and Gleeson groups because the Rogers group was not a party to the suits by the Stacey and Gleeson groups. This court explained:
A consolidation of separate actions for purposes of trial does not merge the independent actions into one suit.... “Consolidation is permitted as a matter of convenience and economy in administration, but does not merge the suits into a single cause, or change the rights of the parties or make those who are parties in one suit parties in another.” ... Each cause of action retain[s] a separate identity, and each party [is] responsible for complying with procedural requirements.
Id. (quoting Johnson v. Manhattan Railway Co., 289 U.S. 479, 496-97, 53 S.Ct. 721, 727-28, 77 L.Ed. 1331 (1933)) (citations omitted). See also Patton v. Aerojet Ordnance Co., 765 F.2d 604, 606 (6th Cir.1985) (failure of some plaintiffs to comply with discovery orders could not be grounds for dismissing cases of plaintiffs in consolidated actions) (citing Stacey).
In the present case, Vanderbilt was not a party to Advey II. For that reason, the filing of a Rule 59 motion by Vanderbilt could not affect the timing for filing a notice of appeal in Advey II, just as in Stacey the Rogers Group’s filing of a Rule 59 motion could not affect the time for filing of notices of appeal in the other consolidated cases.
Consolidation of cases under existing case law must be carefully distinguished *1184from joinder. Where defendants are joined in a lawsuit, a timely Rule 59 motion filed by one defendant tolls the time for filing a notice of appeal for each of the other joined defendants. Marrical v. Detroit News, Inc., 805 F.2d 169, 171 (6th Cir.1986).
The majority treats the two consolidated cases as a practical matter as in fact being joined. Several arguments are advanced in support of this position. One is that the plaintiffs allegedly filed two separate lawsuits only because they inadvertently failed to name Vanderbilt as a defendant in Ad-vey II. Another is that the parties and issues are virtually identical in the two separate cases. A third is that the scope of the district court’s consolidation order was broad.
I note initially that the record fails to support the conclusion that plaintiffs filed the separate lawsuit against Vanderbilt because they inadvertently failed to name Vanderbilt in Advey II, the suit against the other seventeen defendants. In their brief opposing defendants’ motions to dismiss the appeal for want of jurisdiction, plaintiffs claim that the lawsuits were filed separately because the defendants in the two lawsuits manufactured different types of material. They claim further that the seventeen defendants in 3-88-0799 manufactured asbestos products. However, they allege that Vanderbilt, the sole defendant in 3-89-0075, manufactured talc and chemical products which, while not initially containing asbestos, ultimately became contaminated with asbestos material. Thus, the court’s asserted reliance on plaintiffs’ inadvertence as the reason for the filing of separate lawsuits is unjustified.
Secondly, the majority’s holding, in my judgment, creates an unworkable exception to the clear and easily administered rule that parties in consolidated cases remain separately responsible for complying with procedural rules. The exception requires the district court to make factual findings regarding the reasons that the lawsuits were filed separately. As a result, until such factual findings are made, neither the district court nor any of the parties will know whether the parties to one of the consolidated cases could, by filing Rule 59 motions in the district court, affect the procedural rules that apply to parties to the other consolidated cases. The parties themselves will be thrown into uncertainty and will need to make repetitive filings in order to protect their rights.
Moreover, a holding that the facts of this case warrant an exception to the general rule will leave the district judges uncertain of their jurisdiction. A timely notice of appeal confers jurisdiction on the court of appeals and divests the district court of jurisdiction. Griggs, 459 U.S. at 58, 103 S.Ct. at 402. Under the majority's holding, district courts in consolidated cases will not be able to act with certainty regarding their jurisdiction over post-judgment motions. Rather, the district courts will need first to make special inquiry into the factual circumstances surrounding the separate filing of the cases to determine whether the exception applies.
In addition, creative trial counsel will seek to have the proposed exception expanded to factual circumstances other than those presented in this case, and will seek to apply its rationale to situations involving other procedural rules. The majority’s holding invites pointless haggling over such questions as whether parties and issues are sufficiently “identical” to justify application of the exception and whether the scope of consolidation in a particular case is sufficiently “broad” to justify application of the exception. The majority’s opinion also fails to clarify whether such considerations are required factors for application of its exception or whether other similar considerations will suffice in future cases.
The resulting confusion will defeat the purposes of consolidation. The majority’s exception offers no benefits that warrant creating such confusion. At best, it offers wily litigants who prevail at trial an opportunity to confuse their opponents and perhaps deprive them of an appeal by maneuvering on post-judgment procedures.
The majority states that its holding is necessary in order to avoid running afoul of the principle that two courts should not *1185have concurrent jurisdiction over the same case. In my view that principle is not implicated here, as the appeal involves two separate cases. This court has held that jurisdiction over one of several consolidated cases is proper while the district court retained jurisdiction over the remaining cases. See Stacey, 756 F.2d at 442. In Stacey we held that a plaintiff may appeal from a final judgment in a case involving consolidated lawsuits even during the pend-ency of a Rule 59 motion filed by plaintiffs in the other consolidated case. In the present case, because of Vanderbilt’s pending motion, the district court retained jurisdiction over the case involving Vanderbilt. However, the notice of appeal conferred jurisdiction on this court over the separate case involving the other defendants.
I note, lastly, that I am not opposed, in principle, to a holding that in all situations involving consolidated cases a Rule 59 motion by one party would toll the time for filing of notices of appeal as to all parties of all the consolidated cases. Such a rule would be easy to administer, and would establish a bright line that is easy for litigants and judges to discern. However, I see no reason for abandoning what, in my view, is the equally clear rule that until now has been the rule of this circuit. Nor do I see any reason for blurring the bright line of that rule as the majority does today.
Thus, I submit it is better practice to adhere to the clear rule that litigants in consolidated cases remain separately responsible for complying with procedural rules. The majority’s holding abrogating this rule on the basis of particular factual considerations will create an unwarranted procedural bog not only for litigants but also for the trial courts. I would hold that the notice of appeal filed in the Case No. 3-88-0799 against the seventeen defendants other than Vanderbilt was valid and confers jurisdiction on this court to hear the appeal from that case.
Therefore, we should reach the merits of this appeal.